Exhibit 23.4 Consent of Independent Registered Public Accounting Firm We hereby consent to the use in the Prospectus constituting a part of this Registration Statement of Summit Financial Group, Inc. of our report dated December 17, 2007, relating to the consolidated financial statements of Greater Atlantic Financial Corp. (the Company) appearing in the Company’s Annual Report on Form 10-K for the year ended September 30, 2007 which is contained in that Prospectus. We also consent to the reference to us under the caption “Experts” in the Prospectus. [Missing Graphic Reference] /s/ BDO Seidman, LLP BDO Seidman, LLP Richmond, Virginia February
